Title: To John Adams from Chester Wright, 2 May 1809
From: Wright, Chester
To: Adams, John



Sir,
Montpelier Vermont May 2d. 1809—

An individual, obscure, & to yourself unknown, begs leave to address you. May I be permitted, Sir, to suggest, that a love for that Country, of which I, with millions of my fellow citizens, consider you the Father, is my only apology for this intrusion.
I have long viewed, with grief, the unhappy division which has rent the United States into two great political parties, & well nigh armed them against each other. Your heart, Sir, it must be presumed, has often bled in secret, at a view of the violence of these parties, while you considered it out of your power to do any thing to oppose the rapid torrent. But, Sir, the time is at length arrived, when your voice will be heard. The settlement of our differences with England, in consequence of the measures of the late administration, which settlement has been a favorite object with the minor party, the election of Mr Madison to the presidential chair, a Gentleman whose moral character has never been impeached by any party, & who will it is hoped, administer the government impartially, & without regard to party distinctions, and the general desire of the citizens to enjoy a season of repose, under the present moment piculiarly favorable for the true patriot to exert his influence & talents, for the suppression of political animosity, & the promotion of a cordial union.
It is believed, Sir, that an address from you to the citizens of the United States, exhorting them to peace & unity, and pointing out the course which each party, & especially editors of newspapers, ought to pursue, would, at this juncture, be productive of the most happy effects. You, Sir, have prepared the way for this, by your letters addressed to individual Gentlemen, which have been already published. Generally speaking, you are now owned, revered, & loved, by all parties; & your Country will rejoice to receive from you, as from a beloved Parent, the lessons of political wisdom. A communication, also, to Mr Madison, & his cabinet, recommending conciliatory measures, would doubless have great influence, received from one, so thoroughly acquainted as yourself, with the feelings & interests of your countrymen.
I will not, Sir, presume on your patience further than to beg the indulgence of a single line from you, as a token that my anxiety for the welfare of my Country has procured your forgiveness for the freedom I have taken, & to assure you of my fervent wishes & prayers, that the divine benediction may ever rest upon you, that the evening of your life, laboriously spent in your Country’s cause, may be serene & pleasant, and that, at length, you may have a triumphant entrance into that world, where the good & faithful servant shall receive his reward.
With the highest respect & esteem, I /  am, Sir, your obedient servant,

Chester Wright.